METHODS OF JOINING AND REPAIRING COMPOSITE COMPONENTS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s response after final rejection filed March 29, 2021, was received.  Claims 1, 13, and 22 were amended.  Claim 7 was canceled.

Claim Objections
The objection to claim 22 is withdrawn because the claim has been amended to correct informalities.

Claim Rejections—35 USC §102
The rejections under 35 U.S.C. 102(a)(1) of claims 1-4, 9, 11, 13-14, 16, and 21 as being anticipated by Weissfloch (DE 39 13 723) are withdrawn because independent claims 1 and 13 have been amended.

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 8, 10, 12, 17, and 18 as being unpatentable over Weissfloch and additional references are withdrawn because independent claims 1 and 13 have been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable for incorporating the allowable subject matter indicated in the Office action issued January 27, 2021, and because the claim objections have been overcome.  The prior art does not teach a method for joining thermoplastic components or repairing a thermoplastic component as claimed, and particularly comprising consolidating the first and second joint portions or the thermoplastic patch and the thermoplastic component with a press system, and wherein fusion-joining the first and second joint portions comprises melting an entire volume of the first and second joint portions (wherein all of the second thermoplastic component is the second joint portion) to form a fused unitary portion of the first and second thermoplastic components which is a homogeneous portion, or wherein fusion-joining the thermoplastic patch and the joint portion of the thermoplastic component comprises melting an entire volume of the thermoplastic patch and the joint portion of the thermoplastic component which is a homogeneous portion.  While it is known in the art to join or repair thermoplastic components by pressing and fusion processes, these processes generally are designed to melt only a limited volume of the components in the vicinity of their mating surfaces, in order to maintain some structural coherency in the components so that they can be compressed together, and to prevent molten thermoplastic material from contacting and adhering to the press platens so that the joint is not destroyed when the press system is opened.  The methods recited by independent claims 1, 13, and 19 and their dependent claims are therefore found non-obvious over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745